     Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 1 of 21 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOHN DZUKEY,                                                  )
                                                              )
              Plaintiff,                                      )
                                                              )         No. 19-CV-3759
       v.                                                     )
                                                              )
Shepherd Bushiri Investments (Pty) LTD,                       )
Shepherd Bushiri Holdings (USA) LLC,                          )
Zalafin Commodities, Peter Eshiett,                           )
and Dr. Jumoke Oyedele,                                       )
                                                              )
                                                              )
              Defendants.                                     )

                                     COMPLAINT AT LAW

       NOW COMES Plaintiff, JOHN DZUKEY, by and through his attorneys, Zayed Law

Offices, and complaining of Defendants, SHEPHERD BUSHIRI INVESTMENTS (PTY) LTD,

SHEPHERD BUSHIRI HOLDINGS (USA) LLC, ZALAFIN COMMODITIES, PETER

ESHIETT, and DR. JUMOKE OYEDELE states as follows:

                                               PARTIES

       1.     Plaintiff, JOHN DZUKEY, is a resident of Crest Hill, Will County, Illinois.

       2.     Upon         information   and     belief,   Defendant,     SHEPHERD       BUSHIRI

INVESTMENTS (PTY) LTD, is a South African Corporation engaged in the business of

investment and business consulting.

       3.     Upon information and belief, Defendant, SHEPHERD BUSHIRI HOLDINGS

(USA) LLC, is a New York Limited Liability Company engaged in the business of investment

and business consulting.
      Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 2 of 21 PageID #:2



        4.      Upon information and belief, Defendant, ZALAFIN COMMODITIES, is a South

African Corporation engaged in the business of commodities trading.

        5.      Upon information and belief, Defendant, Peter Eshiett is a resident of San Ramon,

Contra Costa County, California.

        6.      Upon information and belief, Defendant, Dr. Jumoke Oyedele, is a resident of San

Ramon, Contra Costa County, California.

                                          JURISDICTION

        7.      This Court has jurisdiction over the parties and this controversy, based on

diversity of citizenship pursuant to 28 U.S.C. §§ 1332(a) and 1441.

        8.      This Court has personal jurisdiction over the Defendants as they transacted

business within the State of Illinois and committed a tortious act within this State. Fed. R. Civ.

P. 4(k)(1)(A); 735 ILCS 5/2-209.

        9.      Venue is proper in the United States District Court for the Northern District of

Illinois, Eastern Division, pursuant to 28 U.S.C § 1391(b) and (c) because a substantial part of

the events giving rise to this lawsuit occurred in this district.

                                                FACTS

        10.     At all times relevant Defendant, SHEPHERD BUSHIRI HOLDINGS, was the

American affiliate of Defendant, SHEPHERD BUSHIRI INVESTMENTS.

        11.     At all times relevant Defendants SHEPHERD BUSHIRI INVESTMENTS,

SHEPHERD BUSHIRI HOLDINGS and ZALAFIN COMMODITIES acted by and through

their agents, apparent agents, and/or employees PETER ESHIETT (“ESHIETT”) and DR.

JUMOKE OYEDELE (“DR. OYEDELE”).




                                                   2
      Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 3 of 21 PageID #:3



       12.     Plaintiff, DZUKEY, invested a total of $122,200.00 with Defendant, DR.

OYEDELE. These investments were purported interests in SBI Consortium and ZC Consortium.

       13.     SBI Consortium and ZC Consortium were to provide “collaborative commodities

trade financing, investment and technical abilities, to jointly provide funding and full project

implementation support for various commodity trade investments…”

       14.     SBI Consortium was organized in the following manner: Plaintiff, DZUKEY, was

to act as the financial backer and investment partner to Defendant, SHEPHERD BUSHIRI

INVESTMENTS. Defendant, SHEPHERD BUSHIRI INVESTMENTS, was to act as SBI

Consortium as the commodity trade executor and partner to Plaintiff, DZUKEY. Acting as SBI

Consortium Defendant, SHEPHERD BUSHIRI INVESTMENTS, would enter in to “private

commodities trade and investments transaction programs” with a focus on “high yield

programs,” “buy and sell programs” and “similar commodity trade and financing transactions.”

Under the consortium agreement Defendant, ESHIETT, is named as the authorized agent for

Defendant, SHEPHERD BUSHIRI INVESTMENTS.

       15.     ZC Consortium was organized in a similar manner to SBI Consortium. Plaintiff,

DZUKEY, was to act as the financial backer and investment partner to Defendant, ZALAFIN

COMMODITIES. Defendant, ZALAFIN COMMODITIES, was to act as ZC Consortium as the

commodity trade executor and partner to Plaintiff, DZUKEY. Acting as ZC Consortium

Defendant, ZALAFIN COMMODITIES, would enter in to “private commodities trade and

investments transaction programs” with a focus on “high yield programs,” “buy and sell

programs” and “similar commodity trade and financing transactions.” Under the consortium

agreement Defendant, ESHIETT, was named the authorized agent for Defendant, ZALAFIN

COMMODITIES.



                                                 3
      Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 4 of 21 PageID #:4



          16.    In order to induce Plaintiff, DZUKEY, make investments in SBI Consortium and

ZC Consortium Defendant, DR. OYEDELE, as agent, apparent agent, and/or employee of

Defendants, SHEPHERD BUSHIRI INVESTMENTS, SHEPHERD BUSHIRI HOLDINGS, and

ZALAFIN COMMODITIES promised Plaintiff, DZUKEY, guaranteed returns on his

investments in SBI Consortium and ZC Consortium.

          17.    Plaintiff, DZUKEY, never received these promised returns or his initial

investment.

                   Count I – Fraud – Shepherd Bushiri Investments (Pty) LTD

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.     Defendant, SHEPHERD BUSHIRI INVESTMENTS, by and through its agents,

apparent agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, made the

representations recited above with the knowledge they were false. Defendant, SHEPHERD

BUSHIRI INVESTMENTS, by and through its agents, apparent agents and/or employees

Defendants, ESHIETT and DR. OYEDELE, intentionally omitted material facts to Plaintiff,

DZUKEY, regarding the actions of SBI Consortium and ZC Consortium with respect to the

investments of Plaintiff, DZUKEY, the nature of SBI Consortium and ZC Consortium, the

performance of SBI Consortium and ZC Consortium, and the status of Plaintiff, DZUKEY’s,

investments in SBI Consortium and ZC Consortium.

          19.     These representations occurred orally as well as in writing.

          20.    Defendant, SHEPHERD BUSHIRI INVESTMENTS, by and through its agents,

apparent agents, and/or employees Defendants, ESHIETT and DR. OYEDELE’s, actions and

representations were calculated and intended to deceive Plaintiff, DZUKEY, to conceal the fraud



                                                   4
      Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 5 of 21 PageID #:5



from him and lull him into making and continuing his investments in SBI Consortium and ZC

Consortium. Because of Defendant, SHEPHERD BUSHIRI INVESTMENTS, concealments,

misrepresentations and manipulations, by and through its agents, apparent agents, and/or

employees Defendants, ESHIETT and DR. OYEDELE, Plaintiff, DZUKEY, could not have

discovered the fraud in the exercise of reasonable diligence.

          21.    Plaintiff, DZUKEY, reasonably and justifiably relied upon these representations.

          22.    Plaintiff, DZUKEY, has suffered a pecuniary loss as a proximate result of

Defendant, SHEPHERD BUSHIRI INVESTMENTS’, fraud.

                   Count II – Fraud – Shepherd Bushiri Holdings (USA) LLC

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.    Defendant, SHEPHERD BUSHIRI HOLDINGS, by and through its agents,

apparent agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, made the

representations recited above with the knowledge they were false. Defendant, SHEPHERD

BUSHIRI HOLDINGS, by and through its agents, apparent agents, and/or employees

Defendants, ESHIETT and DR. OYEDELE, intentionally omitted material facts to Plaintiff,

DZUKEY, regarding the actions of SBI Consortium and ZC Consortium with respect to the

investments of Plaintiff, DZUKEY, the nature of SBI Consortium and ZC Consortium, the

performance of SBI Consortium and ZC Consortium, and the status of Plaintiff, DZUKEY’s,

investments in SBI Consortium and ZC Consortium.

          19.    These representations occurred orally as well as in writing.

          20.    Defendant, SHEPHERD BUSHIRI HOLDINGS’, actions and representations by

and through its agents, apparent agents, and/or employees Defendants, ESHIETT and DR.



                                                  5
      Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 6 of 21 PageID #:6



OYEDELE, were calculated and intended to deceive Plaintiff, DZUKEY, to conceal the fraud

from him and lull him into making and continuing his investments in SBI Consortium and ZC

Consortium. Because of Defendant, SHEPHERD BUSHIRI HOLDINGS’, concealments,

misrepresentations and manipulations, by and through its agents, apparent agents, and/or

employees Defendants, ESHIETT and DR. OYEDELE, Plaintiff, DZUKEY, could not have

discovered the fraud in the exercise of reasonable diligence.

          21.    Plaintiff, DZUKEY, reasonably and justifiably relied upon these representations.

          22.    Plaintiff, DZUKEY, has suffered a pecuniary loss as a proximate result of

Defendant, SHEPHERD BUSHIRI HOLDINGS’, fraud.

                            Count III – Fraud - Zalafin Commodities

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.     Defendant, ZALAFIN COMMODITIES, by and through its agents, apparent

agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, made the representations

recited above with the knowledge they were false. Defendant, ZALAFIN COMMODITES, by

and through its agents, apparent agents, and/or employees Defendants, ESHIETT and DR.

OYEDELE, intentionally omitted material facts to Plaintiff, DZUKEY, regarding the actions of

SBI Consortium and ZC Consortium with respect to the investments of Plaintiff, DZUKEY, the

nature of SBI Consortium and ZC Consortium, the performance of SBI Consortium and ZC

Consortium, and the status of Plaintiff, DZUKEY’s, investments in SBI Consortium and ZC

Consortium.

          19.    These representations occurred orally as well as in writing.




                                                  6
      Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 7 of 21 PageID #:7



          20.    Defendant, ZALAFIN COMMODITIES’, actions and representations by and

through its agents, apparent agents, and/or employees Defendants, ESHIETT and DR.

OYEDELE, were calculated and intended to deceive Plaintiff, DZUKEY, to conceal the fraud

from him and lull him into making and continuing his investments in SBI Consortium and ZC

Consortium. Because of Defendant, ZALAFIN COMMODITIES, concealments,

misrepresentations and manipulations, by and through its agents, apparent agents, and/or

employees Defendants, ESHIETT and DR. OYEDELE, Plaintiff, DZUKEY, could not have

discovered the fraud in the exercise of reasonable diligence.

          21.    Plaintiff, DZUKEY, reasonably and justifiably relied upon these representations.

          22.    Plaintiff, DZUKEY, has suffered a pecuniary loss as a proximate result of

Defendant, ZALAFIN COMMODITIES’ fraud.

                                 Count IV – Fraud – Peter Eshiett

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.    Defendant, ESHIETT, made the representations recited above with the

knowledge they were false. Defendant, ESHIETT, intentionally omitted material facts to

Plaintiff, DZUKEY, regarding the actions of SBI Consortium and ZC Consortium with respect to

the investments of Plaintiff, DZUKEY, the nature of SBI Consortium and ZC Consortium, the

performance of SBI Consortium and ZC Consortium, and the status of Plaintiff, DZUKEY’s,

investments in SBI Consortium and ZC Consortium.

          19.    These representations occurred orally as well as in writing.

          20.    Defendant, ESHIETT’s, actions and representations were calculated and intended

to deceive Plaintiff, DZUKEY, to conceal the fraud from him and lull him into making and



                                                  7
      Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 8 of 21 PageID #:8



continuing his investments in SBI Consortium and ZC Consortium. Because of Defendant,

ESHIETT’s, concealments, misrepresentations and manipulations Plaintiff, DZUKEY, could not

have discovered the fraud in the exercise of reasonable diligence.

          21.     Plaintiff, DZUKEY, reasonably and justifiably relied upon these representations.

          22.     Plaintiff, DZUKEY, has suffered a pecuniary loss as a proximate result of

Defendant, ESHIETT’s fraud.

                              Count V – Fraud – Dr. Jumoke Oyedele

          1-17.   Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.     Defendant, DR. OYEDELE, made the representations recited above with the

knowledge they were false. Defendant, DR. OYEDELE, intentionally omitted material facts to

Plaintiff, DZUKEY, regarding the actions of SBI Consortium and ZC Consortium with respect to

the investments of Plaintiff, DZUKEY, the nature of SBI Consortium and ZC Consortium, the

performance of SBI Consortium and ZC Consortium, and the status of Plaintiff, DZUKEY’s,

investments in SBI Consortium and ZC Consortium.

          19.     These representations occurred orally as well as in writing.

          20.     Defendant, DR. OYEDLE’s, actions and representations were calculated and

intended to deceive Plaintiff, DZUKEY, to conceal the fraud from him and lull him into making

and continuing his investments in SBI Consortium and ZC Consortium. Because of Defendant,

DR. OYDELE’s, concealments, misrepresentations and manipulations Plaintiff, DZUKEY,

could not have discovered the fraud in the exercise of reasonable diligence.

          21.     Plaintiff, DZUKEY, reasonably and justifiably relied upon these representations.




                                                   8
      Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 9 of 21 PageID #:9



          22.    Plaintiff, DZUKEY, has suffered a pecuniary loss as a proximate result of

Defendant, DR. OYDELE’s, fraud.

   Count VI – Illinois Securities Law of 1953 – Shepherd Bushiri Investments (Pty) LTD

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.    Defendant, SHEPHERD BUSHIRI INVESTMENTS, by and through its agents,

apparent agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, sold securities to

Plaintiff, DZUKEY.

          19.    The interests in SBI Consortium and ZC Consortium offered and sold by

Defendant, SHEPHERD BUSHIRI INVESTMENTS, by and through its agents, apparent agents,

and/or employees Defendants, ESHIETT and Dr. OYEDELE, are securities pursuant to 815

ILCS 5/21. Defendant, SHEPHERD BUSHIRI INVESTMENTS, by and through its agents,

apparent agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, induced

Plaintiff, DZUKEY, into investing in SBI Consortium and ZC Consortium by the use of various

fraudulent statements and manipulations described above. Defendant, SHEPHERD BUSHIRI

INVESTMENTS’, actions and representations were calculated and intended to deceive Plaintiff,

DZUKEY, to conceal the fraud from him and lull him into making and continuing his

investments in SBI Consortium and ZC Consortium. Because of Defendant, SHEPHERD

BUSHIRI INVESTMENTS’, concealments, misrepresentations, and manipulations, Plaintiff,

DZUKEY, could not have discovered the fraud in the exercise of reasonable diligence.

          20.    Defendant, SHEPHERD BUSHIRI INVESTMENTS, violated the Illinois

Securities Law of 1953 by among other things , in connections with an offer to sell, sale of

and/or offer to purchase or purchase of any security:



                                                  9
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 10 of 21 PageID #:10



            a)      by engaging in transactions, practices, and/or courses of business in connection
                    with the sale of securities which works or tends to work a fraud or deceit upon
                    the purchaser thereof;

            b)      by obtaining money though the sale of securities by means of untrue
                    statements of material facts and/or omitting to state a material fact necessary in
                    order to make the statements made, in light of the circumstances under which
                    they were made not misleading; and

            c)      by directly or indirectly, employing a fraudulent device, scheme, and/or artifice
                    to defraud in connection with the sale of securities.

          21.    Plaintiff, DZUKEY, has suffered a pecuniary loss as a result of these violations of

the Illinois Securities Law of 1953.

   Count VII – Illinois Securities Law of 1953 – Shepherd Bushiri Holdings (USA) LLC

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.    Defendant, SHEPHERD BUSHIRI HOLDINGS, by and through its agents,

apparent agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, sold securities to

Plaintiff, DZUKEY.

          19.    The interests in SBI Consortium and ZC Consortium offered and sold by

Defendant, SHEPHERD BUSHIRI HOLDINGS, by and through its agents, apparent agents,

and/or employees, Defendants, ESHIETT and Dr. OYEDELE, are securities pursuant to 815

ILCS 5/21. Defendant, SHEPHERD BUSHIRI HOLDINGS, by and through its agents, apparent

agents, and/or employees, Defendants, ESHIETT and DR. OYEDELE, induced Plaintiff,

DZUKEY, into investing in SBI Consortium and ZC Consortium by the use of various

fraudulent statements and manipulations described above. Defendant, SHEPHERD BUSHIRI

HOLDINGS’, actions and representations were calculated and intended to deceive Plaintiff,

DZUKEY, to conceal the fraud from him and lull him into making and continuing his



                                                  10
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 11 of 21 PageID #:11



investments in SBI Consortium and ZC Consortium. Because of Defendant, SHEPHERD

BUSHIRI HOLDINGS’, concealments, misrepresentations, and manipulations, Plaintiff,

DZUKEY, could not have discovered the fraud in the exercise of reasonable diligence.

          20.     Defendant, SHEPHERD BUSHIRI HOLDINGS, violated the Illinois Securities

Law of 1953 by among other things, in connections with an offer to sell, sale of and/or offer to

purchase or purchase of any security:

            a)          by engaging in transactions, practices, and/or courses of business in
                        connection with the sale of securities which works or tends to work a fraud
                        or deceit upon the purchaser thereof;

            b)          by obtaining money though the sale of securities by means of untrue
                        statements of material facts and/or omitting to state a material fact
                        necessary in order to make the statements made, in light of the
                        circumstances under which they were made not misleading; and

            c)          by directly or indirectly, employing a fraudulent device, scheme, and/or
                        artifice to defraud in connection with the sale of securities.


          21.     Plaintiff, DZUKEY, has suffered a pecuniary loss as a result of these violations of

the Illinois Securities Law of 1953.

                 Count VIII – Illinois Securities Law of 1953 – Zalafin Commodities

      1-17.       Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.     Defendant, ZALAFIN COMMODITIES, by and through its agents, apparent

agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, sold securities to Plaintiff,

DZUKEY.

          19.     The interests in SBI Consortium and ZC Consortium offered and sold by

Defendant, ZALAFIN COMMODITIES, by and through its agents, apparent agents, and/or

employees Defendants, ESHIETT and DR. OYEDELE, are securities pursuant to 815 ILCS 5/21.

                                                  11
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 12 of 21 PageID #:12



Defendant, ZALAFIN COMMODITIES, by and through its agents, apparent agents, and/or

employees, Defendants, ESHIETT and DR. OYEDELE, induced Plaintiff, DZUKEY, into

investing in SBI Consortium and ZC Consortium by the use of various fraudulent statements and

manipulations described above. Defendant, ZALAFIN COMMODITIES’, actions and

representations were calculated and intended to deceive Plaintiff, DZUKEY, to conceal the fraud

from him and lull him into making and continuing his investments in SBI Consortium and ZC

Consortium. Because of Defendant, ZALAFIN COMMODITIES’, concealments,

misrepresentations, and manipulations, Plaintiff, DZUKEY, could not have discovered the fraud

in the exercise of reasonable diligence.

          20.    Defendant, ZALAFIN COMMODITIES, violated the Illinois Securities Law of

1953 by among other things, in connections with an offer to sell, sale of and/or offer to purchase

or purchase of any security:

            a)         by engaging in transactions, practices, and/or courses of business in
                       connection with the sale of securities which works or tends to work a fraud
                       or deceit upon the purchaser thereof;

            b)         by obtaining money through the sale of securities by means of untrue
                       statements of material facts and/or omitting to state a material fact
                       necessary in order to make the statements made, in light of the
                       circumstances under which they were made not misleading; and

            c)         by directly or indirectly, employing a fraudulent device, scheme, and/or
                       artifice to defraud in connection with the sale of securities.

          21.    Plaintiff, DZUKEY, has suffered a pecuniary loss as a result of these violations of

the Illinois Securities Law of 1953.

                    Count IX – Illinois Securities Law of 1953 – Peter Eshiett

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.



                                                 12
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 13 of 21 PageID #:13



       18.      Defendant, ESHIETT, sold securities to Plaintiff, DZUKEY.

       19.      The interests in SBI Consortium and ZC Consortium offered and sold by

Defendant, ESHIETT, are securities pursuant to 815 ILCS 5/21. Defendant, ESHIETT, induced

Plaintiff, DZUKEY, into investing in SBI Consortium and ZC Consortium by the use of various

fraudulent statements and manipulations described above. Defendant, ESHIETT’s, actions and

representations were calculated and intended to deceive Plaintiff, DZUKEY, to conceal the fraud

from him and lull him into making and continuing his investments in SBI Consortium and ZC

Consortium. Because of Defendant, ESHIETT’s, concealments, misrepresentations, and

manipulations, Plaintiff, DZUKEY, could not have discovered the fraud in the exercise of

reasonable diligence.

       20.      Defendant, ESHIETT, violated the Illinois Securities Law of 1953 by among

other things, in connections with an offer to sell, sale of and/or offer to purchase or purchase of

any security:

          a)          by engaging in transactions, practices, and/or courses of business in
                      connection with the sale of securities which works or tends to work a fraud
                      or deceit upon the purchaser thereof;

          b)          by obtaining money through the sale of securities by means of untrue
                      statements of material facts and/or omitting to state a material fact
                      necessary in order to make the statements made, in light of the
                      circumstances under which they were made not misleading; and

          c)          by directly or indirectly, employing a fraudulent device, scheme, and/or
                      artifice to defraud in connection with the sale of securities.

       21.      Plaintiff, DZUKEY, has suffered a pecuniary loss as a result of these violations of

the Illinois Securities Law of 1953.




                                                 13
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 14 of 21 PageID #:14



                 Count X – Illinois Securities Law of 1953 – Dr. Jumoke Oyedele

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.    Defendant, DR. OYEDELE, sold securities to Plaintiff, DZUKEY.

          19.    The interests in SBI Consortium and ZC Consortium offered and sold by

Defendant, Dr. OYEDELE, are securities pursuant to 815 ILCS 5/21. Defendant, DR.

OYEDELE, induced Plaintiff, DZUKEY, into investing in SBI Consortium and ZC Consortium

by the use of various fraudulent statements and manipulations described above. Defendant, DR.

OYEDELE’s, actions and representations were calculated and intended to deceive Plaintiff,

DZUKEY, to conceal the fraud from him and lull him into making and continuing his

investments in SBI Consortium and ZC Consortium. Because of Defendant, DR. OYEDELE’s,

concealments, misrepresentations, and manipulations, Plaintiff, DZUKEY could not have

discovered the fraud in the exercise of reasonable diligence.

          20.    Defendant, DR. OYEDELE, violated the Illinois Securities Law of 1953 by

among other things, in connections with an offer to sell, sale of and/or offer to purchase or

purchase of any security:

            a)         by engaging in transactions, practices, and/or courses of business in
                       connection with the sale of securities which works or tends to work a fraud
                       or deceit upon the purchaser thereof;

            b)         by obtaining money through the sale of securities by means of untrue
                       statements of material facts and/or omitting to state a material fact
                       necessary in order to make the statements made, in light of the
                       circumstances under which they were made not misleading; and

            c)         by directly or indirectly, employing a fraudulent device, scheme, and/or
                       artifice to defraud in connection with the sale of securities.




                                                 14
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 15 of 21 PageID #:15



          21.     Plaintiff, DZUKEY, has suffered a pecuniary loss as a result of these violations of

the Illinois Securities Law of 1953.

                Count XI – Wire Fraud – Shepherd Bushiri Investments (Pty) LTD

          1-17.   Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.     Defendant, SHEPHERD BUSHIRI INVESTMENTS, by and through its agents,

apparent agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, made the

representations recited above with the knowledge they were false. Defendant, SHEPHERD

BUSHIRI INVESTMENTS, by and through its agents, apparent agents, and/or employees

Defendants, ESHIETT and DR. OYEDELE, intentionally omitted material facts to Plaintiff,

DZUKEY, regarding the actions of SBI Consortium and ZC Consortium with respect to the

investments of Plaintiff, DZUKEY, the nature of SBI Consortium and ZC Consortium, the

performance of SBI Consortium and ZC Consortium, and the status of Plaintiff, DZUKEY’s,

investments in SBI Consortium and ZC Consortium.

          19.     These representations occurred orally as well as in writing.

          20.     These representations were transmitted over wire and/or radio in furtherance of

Defendant, SHEPHERD BUSHIRI INVESTMENTS’, scheme to defraud Plaintiff, DZUKEY.

          21.     Defendant, SHEPHERD BUSHIRI INVESTMENTS, by and through its agents,

apparent agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, actions and

representations were calculated and intended to deceive Plaintiff, DZUKEY, to conceal the fraud

from him and lull him into making and continuing his investments in SBI Consortium and ZC

Consortium. Because of Defendant, SHEPHERD BUSHIRI INVESTMENTS’, concealments,

misrepresentations and manipulations, by and through its agents, apparent agents, and/or



                                                   15
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 16 of 21 PageID #:16



employees Defendants, ESHIETT and DR. OYEDELE, Plaintiff, DZUKEY, could not have

discovered the fraud in the exercise of reasonable diligence.

          22.    Plaintiff, DZUKEY, reasonably and justifiably relied upon these representations.

          23.    Plaintiff, DZUKEY, has suffered a pecuniary loss as a proximate result of

Defendant, SHEPHERD BUSHIRI INVESTMENTS’, fraud.

                Count XII – Wire Fraud – Shepherd Bushiri Holdings (USA) LLC

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.    Defendant, SHEPHERD BUSHIRI HOLDINGS, by and through its agents,

apparent agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, made the

representations recited above with the knowledge they were false. Defendant, SHEPHERD

BUSHIRI HOLDINGS, by and through its agents, apparent agents, and/or employees

Defendants, ESHIETT and DR. OYEDELE, intentionally omitted material facts to Plaintiff,

DZUKEY, regarding the actions of SBI Consortium and ZC Consortium with respect to the

investments of Plaintiff, DZUKEY, the nature of SBI Consortium and ZC Consortium, the

performance of SBI Consortium and ZC Consortium, and the status of Plaintiff, DZUKEY’s,

investments in SBI Consortium and ZC Consortium.

          19.    These representations occurred orally as well as in writing.

          20.    These representations were transmitted over wire and/or radio in furtherance of

Defendant, SHEPHERD BUSHIRI HOLDINGS’, scheme to defraud Plaintiff, DZUKEY.

          21.    Defendant, SHEPHERD BUSHIRI HOLDINGS’, by and through its agents,

apparent agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, actions and

representations were calculated and intended to deceive Plaintiff, DZUKEY, to conceal the fraud



                                                  16
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 17 of 21 PageID #:17



from him and lull him into making and continuing his investments in SBI Consortium and ZC

Consortium. Because of Defendant, SHEPHERD BUSHIRI HOLDINGS, concealments,

misrepresentations and manipulations, by and through its agents, apparent agents, and/or

employees Defendants, ESHIETT and DR. OYEDELE, Plaintiff, DZUKEY, could not have

discovered the fraud in the exercise of reasonable diligence.

          22.    Plaintiff, DZUKEY, reasonably and justifiably relied upon these representations.

          23.    Plaintiff, DZUKEY, has suffered a pecuniary loss as a proximate result of

Defendant, SHEPHERD BUSHIRI HOLDINGS’, fraud.

                        Count XIII – Wire Fraud - Zalafin Commodities

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.    Defendant, ZALAFIN COMMODITIES, by and through its agents Defendants,

ESHIETT and DR. OYEDELE, made the representations recited above with the knowledge they

were false. Defendant, ZALAFIN COMMODITES, by and through its agents, apparent agents,

and/or employees Defendants, ESHIETT and DR. OYEDELE, intentionally omitted material

facts to Plaintiff, DZUKEY, regarding the actions of SBI Consortium and ZC Consortium with

respect to the investments of Plaintiff, DZUKEY, the nature of SBI Consortium and ZC

Consortium, the performance of SBI Consortium and ZC Consortium, and the status of Plaintiff,

DZUKEY’s, investments in SBI Consortium and ZC Consortium.

          19.    These representations occurred orally as well as in writing.

          20.    These representations were transmitted over wire and/or radio in furtherance of

Defendant, ZALAFIN COMMODITIES’, scheme to defraud Plaintiff, DZUKEY.




                                                  17
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 18 of 21 PageID #:18



          21.    Defendant, ZALAFIN COMMODITIES, by and through its agents, apparent

agents, and/or employees Defendants, ESHIETT and DR. OYEDELE, actions and

representations were calculated and intended to deceive Plaintiff, DZUKEY, to conceal the fraud

from him and lull him into making and continuing his investments in SBI Consortium and ZC

Consortium. Because of Defendant, ZALAFIN COMMODITIES, concealments,

misrepresentations and manipulations, by and through its agents, apparent agents, and/or

employees Defendants, ESHIETT and DR. OYEDELE, Plaintiff, DZUKEY, could not have

discovered the fraud in the exercise of reasonable diligence.

          22.    Plaintiff, DZUKEY, reasonably and justifiably relied upon these representations.

          23.    Plaintiff, DZUKEY, has suffered a pecuniary loss as a proximate result of

Defendant, ZALAFIN COMMODITIES’, fraud.

                             Count XIV – Wire Fraud – Peter Eshiett

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.    Defendant, ESHIETT, made the representations recited above with the

knowledge they were false. Defendant, ESHIETT, intentionally omitted material facts to

Plaintiff, DZUKEY, regarding the actions of SBI Consortium and ZC Consortium with respect to

the investments of Plaintiff, DZUKEY, the nature of SBI Consortium and ZC Consortium, the

performance of SBI Consortium and ZC Consortium, and the status of Plaintiff, DZUKEY’s,

investments in SBI Consortium and ZC Consortium.

          19.    These representations occurred orally as well as in writing.

          20.    These representations were transmitted over wire and/or radio in furtherance of

Defendant, ESHIETT’s, scheme to defraud Plaintiff, DZUKEY.



                                                  18
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 19 of 21 PageID #:19



          21.    Defendant, ESHIETT’s, actions and representations were calculated and intended

to deceive Plaintiff, DZUKEY, to conceal the fraud from him and lull him into making and

continuing his investments in SBI Consortium and ZC Consortium. Because of Defendant,

ESHIETT’s, concealments, misrepresentations and manipulations Plaintiff, DZUKEY, could not

have discovered the fraud in the exercise of reasonable diligence.

          22.    Plaintiff, DZUKEY, reasonably and justifiably relied upon these representations.

          23.    Plaintiff, DZUKEY, has suffered a pecuniary loss as a proximate result of

Defendant, ESHIETT’s fraud.

                         Count XV – Wire Fraud – Dr. Jumoke Oyedele

          1-17. Plaintiff, DZUKEY, incorporates the preceding paragraphs 1-17 as if fully stated

herein.

          18.    Defendant, DR. OYEDELE, made the representations recited above with the

knowledge they were false. Defendant, DR. OYEDELE, intentionally omitted material facts to

Plaintiff, DZUKEY, regarding the actions of SBI Consortium and ZC Consortium with respect to

the investments of Plaintiff, DZUKEY, the nature of SBI Consortium and ZC Consortium, the

performance of SBI Consortium and ZC Consortium, and the status of Plaintiff, DZUKEY’s,

investments in SBI Consortium and ZC Consortium.

          19.    These representations occurred orally as well as in writing.

          20.    These representations were transmitted over wire and/or radio in furtherance of

Defendant, DR. OYEDLE’s, scheme to defraud Plaintiff, DZUKEY.

          21.    Defendant, DR. OYEDLE’s, actions and representations were calculated and

intended to deceive Plaintiff, DZUKEY, to conceal the fraud from him and lull him into making

and continuing his investments in SBI Consortium and ZC Consortium. Because of Defendant,



                                                 19
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 20 of 21 PageID #:20



DR. OYDELE’s, concealments, misrepresentations and manipulations Plaintiff, DZUKEY,

could not have discovered the fraud in the exercise of reasonable diligence.

       22.       Plaintiff, DZUKEY, reasonably and justifiably relied upon these representations.

       23.      Plaintiff, DZUKEY, has suffered a pecuniary loss as a proximate result of

Defendant, DR. OYDELE’s, fraud.

                                          Punitive Damages

       The Defendants’ actions show willful misconduct, malice, fraud, wantonness, oppression,

and an entire want of care that raises the presumption of conscious indifference to consequences

and specific intent to cause harm, entitling Plaintiffs to receive punitive damages sufficient to

deter penalize or punish the Defendants in light of the circumstances of this case.

                                           Prayer for Relief

       WHEREFORE, based on the foregoing, Plaintiffs pray for the following relief:

             a) Trial by jury on all issues so triable;

             b) Judgment to be entered in favor of Plaintiff and against the Defendants in the

                amount to be determined by the jury at trial;

             c) Plaintiff to be awarded compensatory damages, and punitive damages;

             d) Plaintiff to be awarded their expenses of litigation, including reasonable

                attorneys’ fees and costs based upon, among other things, the bad faith conduct of

                the Defendants; and

             e) The Court award such other and further relief as the Court deems just and

                appropriate under the circumstances.



                        PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY



                                                   20
    Case: 1:19-cv-03759 Document #: 1 Filed: 06/05/19 Page 21 of 21 PageID #:21




                                             Respectfully submitted,

Dated: June 5, 2019                   By:    /s/ Evan S. Sloan
                                             Zayed Law Offices
                                             195 Springfield Ave., 1st Floor
                                             Joliet, Illinois 60435
                                             Tel: 815.726.1616
                                             Fax: 815.726.1779
                                             service@zayedlaw.com




                                        21
